Citation Nr: 1203593	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-30 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of back injury, to include arthritis and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran had active duty for training in the Marine Corps Reserves from November 1974 to May 1975, and served on active duty from February 1980 to November 1986. 

The appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Reno, Nevada that denied service connection for residuals of hepatitis A, hepatitis B and C, and residuals of back injury.  The appellant was afforded a videoconference hearing at the RO in June 2010 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.

By decision dated in December 2010, the Board denied service connection for residuals of hepatitis A, hepatitis B and C, and was remanded the issue of service connection for residuals of back injury for further development.  The case is once more before the Board for disposition.  Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he sustained injuries to the low back in service and has residuals thereof that include arthritis and degenerative disc disease.  

The record reflects that pursuant to a December 2010 Board remand, the appellant was afforded a VA examination in February 2011.  Following clinical history and examination, the examiner noted that there was a radiographic report of compression deformity of L2, and that "this finding could be consistent with a direct injury to the Veteran's back during active military service."  It was added, however, that there were no radiographs taken during service.  In the ensuing opinion, the examiner concluded that "Taking all these factors into consideration, this examiner concludes that the Veteran's current low back disorder is at least as likely as not (50/50% probability) to be attributed to in-service injuries since there is no evidence of that and sustained post service spinal injuries."

The Board finds, however, that examiner's opinion is deficient in that the positive finding is inconsistent with the negative rationale.  It appears that there were typographical errors, but such must be resolved by the author of the opinion.  The examiner also did not respond to the question as to whether current back disability is more likely of post service onset and unrelated to service.  In view of such, the Board finds that the examination report is inadequate and requires clarification.  Therefore, the case should be referred to the February 2011 VA examiner for another review of the record and a supplementary opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to the same VA physician who examined the Veteran in February 2011 (or to another is that one is not available).  The claims folder must be made available to and be reviewed by the examiner. 

After reviewing the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) current back disability is attributable to service, or is more likely of post service onset and unrelated to active duty.  The examiner must provide full rationale for the opinions rendered and reference the facts relied upon in reaching these conclusions. 

The examiner is also requested to clarify and provide rationale for his statement that the appellant's L2 compression deformity might be consistent with a direct injury to the back in service and reference the facts relied upon in reaching this finding.  

2.  The RO should ensure that the medical report requested above complies with this remand.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned to the examiner for correction. See Stegall v. West, 11 Vet.App. 268 (1998).

3.  If the benefit is not granted, issue a supplemental statement of the case to the Veteran and his representative and provide and opportunity to respond before returning the case to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


